     CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 1 of 72




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MINNESOTA


BROCK FREDIN,

                   Plaintiff,
                                          District Court Case No. 17-CV-3058
     --against--                          (SRN/HB)

LINDSEY MIDDLECAMP,

                   Defendants.



BROCK FREDIN,

                   Plaintiff,             District Court Case No. 18-CV-466
                                          (SRN/HB)
     --against--

GRACE MILLER,
CATHERINE SCHAEFER,

                   Defendants.



BROCK FREDIN,

                   Plaintiff,

     --against--                          District Court Case No. 20-CV-01929
                                          (SRN/HB)
JAMIE KREIL,

                   Defendant.


                                 DECLARATION




                                      1
            CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 2 of 72




STATE OF WISCONSIN                   }
                                     ss:
COUNTY OF SAINT CROIX                }

       BROCK FREDIN, being duly sworn, deposes and says:

       1.       I am the Plaintiff in the above-captioned proceeding.           I submit this

declaration in support of my motion to vacate the November 23, 2020 Order filed on

December 4, 2020. For the reasons stated herein and within my memorandum of law dated

December 4, 2020, my motion to vacate should be granted in its entirety.

                         AUTHENTICATION OF DOCUMENTS

       2.       Attached hereto as Exhibit A is a true and correct copy of all tweets available

on @CardsAgstHrsmt directed at me by Defendant Middlecamp.

       3.       Attached hereto as Exhibit B is a true and correct copy of the Haynes Hansen

YouTube entitled “Haynes Hansen – Minnesota’s Premier Ranching Attorney” video

printout.

Dated: December 4, 2020




                                                   s/ Brock Fredin
                                                   Brock Fredin
                                                   Saint Croix Co., WI
                                                   (612) 424-5512 (tel.)
                                                   brockfredinlegal@icloud.com
                                                   Plaintiff, pro se




                                               2
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 3 of 72




                        A
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 4 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 5 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 6 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 7 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 8 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 9 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 10 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 11 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 12 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 13 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 14 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 15 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 16 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 17 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 18 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 19 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 20 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 21 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 22 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 23 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 24 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 25 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 26 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 27 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 28 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 29 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 30 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 31 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 32 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 33 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 34 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 35 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 36 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 37 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 38 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 39 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 40 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 41 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 42 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 43 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 44 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 45 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 46 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 47 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 48 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 49 of 72




                        B
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 50 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 51 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 52 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 53 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 54 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 55 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 56 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 57 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 58 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 59 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 60 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 61 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 62 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 63 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 64 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 65 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 66 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 67 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 68 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 69 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 70 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 71 of 72
CASE 0:20-cv-01929-SRN-HB Doc. 72 Filed 12/04/20 Page 72 of 72
